Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Harris, J.), imposed October 9, 1987, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of 5 to 10 years’ imprisonment as a second felony offender.
Ordered that the sentence is affirmed.
We find no merit to the defendant’s contention that the sentence imposed constitutes cruel and unusual punishment in violation of constitutional proscriptions (NY Const, art I, § 5; US Const 8th Amend; People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Albano, 124 AD2d 739, 740, lv denied 69 NY2d 824). Furthermore, as the sentence imposed was the result of a negotiated plea, the defendant may not now be heard to complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.